Exhibit 10.4

Chindex International Inc.

Annual Executive Management Incentive Program (EMIP)

For the Fiscal Year Ending December 2013

Recognizing that the principal reason for the existence of a corporate entity is
to increase shareholder wealth and that this generally translates into the
maximization of financial return over time and is or should be the primary goal
of a publicly held corporation, Chindex International Inc. (Parent Company) has
adopted this Executive Management Incentive Program (EMIP) to help align
remunerative management incentives with the interests of the company’s
shareholding public.

Enrollment

The executive Officers of the Parent Company are automatically enrolled in and
are beneficiaries of this EMIP. They are the Chief Executive Officer (CEO), the
Chief Operating Officer (COO), the Chief Financial Officer (CFO) and the
Executive Vice President (EVP – acting CML COO) in charge of the Chindex Medical
joint-venture.

Weighting

The Plan is based on Annual Objective Performance Criteria (AOPC). Incentive
payout is based on the achievement of financial growth objectives as defined in
the AOPC. Additional payouts may be awarded individual executives at the
discretion of the committee based on the achievement of non-financial goals or
other criteria as explained below.

Annual Objective Performance Criteria

The metric of annual performance related to the Financial Objectives is weighted
between the following components: 1) achievement of Chindex budgeted revenue, 2)
achievement of Chindex budgeted adjusted EBITDA, and 3) achievement of budgeted
Chindex level equity interest in CML earnings. Incentive payments to executives
shall be calculated in accordance with the following table. Such incentive
payments, if earned, shall be paid as soon as practical following the close of
the Company’s fiscal year. The incentive payments for each of the participants
shall respectively be based on achievement of the 2013 budgeted Company
objectives and the 2013 budgeted CML contribution as shown below:

 

     Performance Weighting        Revenue     EBITDA     CML     Total  

CEO

     45 %      45 %      10 %      100 % 

COO

     40 %      40 %      20 %      100 % 

CFO

     50 %      50 %      0 %      100 % 

CML-COO

     40 %      40 %      20 %      100 % 

 

     Performance Matrix        EMIP Performance  

Performance Compared to Budget

   Revenue     Ebitda     CML  

110%

     140 %      140 %      140 % 

100%

     100 %      100 %      100 % 

90%

     60 %      60 %      60 % 

Below 90%

     0 %      0 %      0 % 



--------------------------------------------------------------------------------

Calculation

The achievement levels (“AIP Achievement”) by metric are applied to the
Performance Weighting by metric to calculate a percentage of target award
earned. This percentage is applied to the target award to determine the award
earned.

Non-financial Objectives, if any

Apart from the payouts based on the annual Objective Performance Criteria shown
above, a cash payout may be granted to an individual at the discretion of the
Compensation Committee based on achievement of agreed non-financial objectives,
on extraordinary efforts or achievements during the relevant fiscal year or in
acknowledgement of certain possible events altogether beyond the control of the
executives which prevents complete achievement of quantified goals.

 

Non-financial Objectives

Failure to timely complete

   0.0%

Partial Completion

   10% to 15%

All Timely Completed

   20%

Compensation Committee Determination

The determination of meeting any annual performance criteria shall be made in
the sole judgment of the compensation committee based on year-end financial
information provided by management, which determination shall be made as soon as
practical after the audited closing of the fiscal year. Entitlement to any
payments under this EMIP shall be contingent on the participants being employed
by the company on the date of such determination.

 

Target Award Levels as % of Salary*

 

CEO Roberta Lipson

     40 % 

CFO Robert Low

     25 % 

COO Larry Pemble

     40 % 

COO Elyse Silverberg

     40 % 

 

* Total Actual Base Salary received during Fiscal Year 2013

Sample Calculation (excluding Non-Financial Objectives which would be
additional)

 

     Example Calculation for CEO        Revenue     EBITDA     CML     Total  

a. Result

     140 %      100 %      60 %   

b. Weighting

     45 %      45 %      10 %      

 

 

   

 

 

   

 

 

   

a x b (Weighted Result)

     63 %      45 %      6 %      114 %    

 

Target Award as % Salary

  

    40 %             114 %    

 

Award as % Salary

  

    45.6 % 